DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 2, 5, 7 – 9 and 14 – 20 are pending in the instant application.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I: Claims 1 – 2, 5, 7 – 9, 14 – 15 and 20, drawn towards an organic compound of Formula 1’.
II: Claims 16 – 19, drawn towards an electronic component comprising a functional layer comprising an electron transport layer containing the organic compound of Formula 1’.
The groups of inventions listed as Groups I – II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	There is no special technical feature linking Group I – II. The technical feature common to the claims of Groups I – II is the organic compound of formula 1’. However, this technical feature is not considered a special technical feature because it does not make a contribution over the prior art in view of the WIPO Publication 20210128764 A1 (Yang). Yang teaches (see, page 25) a compound 119 and the method of using said compound as an electronic element and an electronic device. The compound 119 is presented below:

    PNG
    media_image1.png
    203
    347
    media_image1.png
    Greyscale

Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Election of Species
This application contains claims drawn towards more than one species of the generic invention. These species (compounds of Formula 1’) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the compounds of Formula 1’ share a common structure of the condensed carbocyclic ring system, the common structure is not a significant structural element in view of Yang (see, page 25, compound 119). Therefore, the compounds lack unity of invention.
Applicant is required to elect a single disclosed compound of Formula 1’, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the variables (R1 – R8, L, L1, Y, Y1, W1 – W3, Ar1, Ar2, n and n1) of the compounds of Formula 1’. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Ryan Boggs, on May 2, 2022, a provisional election with traverse was made to prosecute the invention of Group I (claims 1 – 2, 5, 7 – 9, 14 – 15 and 20) drawn towards an organic compound of Formula 1’. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16 – 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant specifically elected the Compound 21 as presented below:

    PNG
    media_image2.png
    255
    427
    media_image2.png
    Greyscale

	Wherein in the Formula 1’:
R1, R3 – R6 and R8 are each hydrogen;
R2 is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is unsubstituted phenylene, n is 1 and Y is 				
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
; W1, W2 and W3 are each N, and Ar1 and Ar2 are each 				unsubstituted phenyl; and

R7 is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is a single bond, n1 is 1 and Y1 is 					
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
; W1, W2 and W3 are each N, and Ar1 and Ar2 are each 				unsubstituted phenyl.

	Wherein in the formula 2:
R1”, R3” – R6” and R8” are each hydrogen;
R2” is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is unsubstituted phenylene, n is 1 and Y is 				
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
; W1, W2 and W3 are each N, and Ar1 and Ar2 are each 				unsubstituted phenyl; and

R7” is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is a single bond, n1 is 1 and Y1 is 					
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
; W1, W2 and W3 are each N, and Ar1 and Ar2 are each 				unsubstituted phenyl.

	Search: Applicant stated that the instant claims 1 – 2, 5, 7, 9, 14 – 15 and 20 read upon the elected species. However, it is noted that the instant claims 5, 8 and 20 do not read upon the elected species of Compound 21 (in view of the variables n, n1 and L1). Therefore, said claims are hereby withdrawn as being drawn towards non-elected species. The compound as elected by the Applicant is not found to be free of prior art. Therefore, search has been expanded further, wherein:
R2 or R3 (R2” or R3” in the instant Formula 2) is hydrogen or
		
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is a single bond, or unsubstituted  or substituted 				phenylene; 

R6 (R6” in the instant Formula 2) is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is a single bond or an unsubstituted phenylene;

Ar1 and Ar2 are each hydrogen, unsubstituted phenyl or 
		
    PNG
    media_image6.png
    84
    97
    media_image6.png
    Greyscale
.

Since the above scope is not free of prior art, search has not been further expanded yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image7.png
    83
    382
    media_image7.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, it is noted that although certified copy of the foreign priority document 201911370729.7 has been received, the filing date of the priority document is not perfected unless applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of October 16, 2020 (the filing date of the PCT Application).

Information Disclosure Statement
The information disclosure statement filed on December 28, 2021 has been considered by the examiner.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection
Claims 1 – 2, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Publication 2021128764 A1 (Yang) .
The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Yang teaches (see attached English translation, page 17 paragraph [0139]) a nitrogen-containing compound 119 and an electronic component comprising a functional layer including said nitrogen-containing compound as presented below:

    PNG
    media_image1.png
    203
    347
    media_image1.png
    Greyscale

	Yang teaches the compound of Formula 1’ (instant claim 1), wherein:
R1 – R2, R4 – R5 and R7 – R8 are each hydrogen;
R3 is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is a single bond, n is 1 and Y is 						
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			atleast one of W1, W2 and W3 is N, the rest are C(Rw1), C(Rw2) or C(Rw3); 				Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each hydrogen; and

R6 is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is an unsubstituted phenylene, n1 is 1 and Y1 is 				
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			two of W1, W2 and W3 are each N, one of W1, W2 and W3 is C(Rw1), 				C(Rw2) or C(Rw3);
			Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each unsubstituted phenyl.

	Yang teaches the compound of Formula 2 (instant claim 9), wherein:
R1” – R2”, R4” – R5” and R7” – R8” are each hydrogen;
R3” is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is a single bond, n is 1 and Y is 						
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			atleast one of W1, W2 and W3 is N, the rest are C(Rw1), C(Rw2) or C(Rw3); 				Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each hydrogen; and

R6” is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is an unsubstituted phenylene, n1 is 1 and Y1 is 				
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			two of W1, W2 and W3 are each N, one of W1, W2 and W3 is C(Rw1), 				C(Rw2) or C(Rw3);
			Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each unsubstituted phenyl.

	Therefore, WIPO Publication 2021128764 A1 as set forth by Yang et al. anticipates the instant claims 1 – 2, 9 and 14. 

Claims 1 – 2, 7, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Publication 2021057550 A1 (Ma) .
The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Ma -teaches (see attached English translation, page 8 paragraph [0079]) the compounds 85 and 93 and an electronic device comprising a functional layer comprising said compounds as presented below:

    PNG
    media_image8.png
    280
    564
    media_image8.png
    Greyscale

	Yang teaches the compound of Formula 1’ (instant claim 1), wherein:
R1, R3 – R5 and R7 – R8 are each hydrogen;
R2 is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is an phenylene substituted with unsubstituted 				phenyl (compound 85) or phenyl further substituted with C1 alkyl 					(compound 93); n is 1 and Y is 
							
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			W1, W2 and W3 are each N; and
			Ar1 and Ar2 are each
						
    PNG
    media_image6.png
    84
    97
    media_image6.png
    Greyscale
; and

R6 is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is a single bond;
			n1 is 1 and Y1 is 
					
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			atleast one of W1, W2 and W3 is N, the rest are C(Rw1), C(Rw2) or C(Rw3); 				Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each hydrogen.

	Yang teaches the compound of Formula 2 (instant claim 9), wherein:
R1”, R3” – R5” and R7” – R8” are each hydrogen;
R2” is
			
    PNG
    media_image3.png
    62
    150
    media_image3.png
    Greyscale
, wherein L is an phenylene substituted with unsubstituted 				phenylene (compound 85) or phenylene substituted with C1 alkyl;
			n is 1 and Y is 
					
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			W1, W2 and W3 are each N; and
			Ar1 and Ar2 are each
						
    PNG
    media_image6.png
    84
    97
    media_image6.png
    Greyscale
; and

R6” is
			
    PNG
    media_image5.png
    58
    196
    media_image5.png
    Greyscale
, wherein L1 is a single bond;
			n1 is 1 and Y1 is 
					
    PNG
    media_image4.png
    156
    222
    media_image4.png
    Greyscale
;
			atleast one of W1, W2 and W3 is N, the rest are C(Rw1), C(Rw2) or C(Rw3); 				Rw1, Rw2 or Rw3 is hydrogen; and
			Ar1 and Ar2 are each hydrogen.

	Therefore, WIPO Publication 2021057550 A1 as set forth by Ma et al. anticipates the instant claims 1 – 2, 7, 9 and 14. 

Conclusion
Claims 1 – 2, 7, 9 and 14 are rejected.
Claim 15 is objected.
Claims 5, 8 and 16 – 20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                   

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626